DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-19 are presented for examination.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Legallais et al. (Legallais), Pub. No.  2014/0237086.

As to claim 1, Legallais teaches the invention as claimed, including a method for synchronizing playback of encoded media performed by a plurality of playback devices, 
setting a playback clock in each playback device of a plurality of playback devices from a single time source (Legallais; paragraphs [0053; 0106-0108]); 
receiving stream initiation information for a stream of encoded media from a stream media provider in each payback device, wherein the stream initiation information includes a stream start time (Legallais; paragraphs [0050; 0052; 0061-0068]); 
receiving the stream of encoded media in each playback device wherein the stream includes a plurality of frames; (Legallais; paragraphs [0050; 0052; 0061-0068]); and
	commencing playback of the stream of encoded media based on the stream initiation information and the playback clock (Legallais; paragraphs [0025; 0065; 0068; 0085]).

As to claims 2-6, Legallais teaches transmitting a request for time information from each playback device of the plurality of playback devices to the single time source; and receiving the time information from the single time source, wherein the single time source comprises a Network Time Protocol Server and the transmitting of the request and receiving of the time information are performed using Network Time Protocol; the playback clock of each playback device is set in Coordinated Universal Time; the start time is provided in Coordinated Universal Time; the single time source comprises local time server; transmitting a request for time information from the local time server to a Network Time Protocol server; receiving the time information from the Network Time Protocol server in the local time server; receiving the request for time information from each playback device; generating the time information for each playback device from the 

As to claim 7, Legallais teaches transmitting a request for time information from the stream media provider to the Network Time Protocol server; receiving the time information from the Network Time Protocol server in the local time server; generating the stream initiation information for the stream of encoded media using the time information received by the stream media provider wherein the stream initiation information includes the stream start time; receiving a request for the encoded media from each playback device by the stream media provider; transmitting the stream initiation information including the stream start time from each stream media provider to the playback device; and transmitting the stream of encoded media from the stream media provider to each playback device (Legallais; paragraphs [0050; 0053; 0061-0068]).

Claims 8-19 have similar limitations as claims 1-7; therefore, they are rejected under the same rationale.

Claim Rejections - 35 USC § 101

The following is a quotation of 35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a signal per se. The language of the claim “A machine readable medium” raises a question as to whether the subject matter is new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement.   Examiner suggests applicant replaces “A machine readable medium” with “A non-transitory machine readable medium” or “A machine readable storage device” to overcome the 35 U.S.C. 101 rejection.

Double Patenting Rejection

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
eTerminal Disclaimer

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to 
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,523,984. Although the conflicting claims are not identical, they are not patentably distinct from each other because at least one claim of the instant application is being taught by the claims of the U.S. Patent No. 10,523,984.

In the remarks, applicant argued in substance that
	(A)	Prior art does not teach setting the playback clock of each playback device of a plurality of playback device from a single time source.
	As to point (A), Legallais teaches a reference clock for the local area network is transmitted from a server on the wide area network to all of the equipment connected to the home local area network. Legallais’s invention applies to any device that is connected to a network, contains a file server where the files contain one or more audio/video components, and whose component playback is synchronized relative to a network reference clock (Legallais; paragraphs [0053; 0106-0108]).
	(B) 	Prior art does not teach commencing playback of the stream of encoded media based on the stream initiation information and the playback clock.
	As to point (B), Legallais teaches starting playback content by a playback device 
 based on ScheduleStartTime field in the UPnP content descriptor and the reference clock. The ScheduleStartTime field is written to a content description service information field indicating a scheduled start time parameter (Legallais; paragraphs [0025; 0065; 0068; 0085]).

Applicant's arguments filed on 03/19/2021 have been fully considered but they are not deemed to be persuasive.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  

	A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Le H Luu whose telephone number is 571-272-3884.  The examiner can normally be reached on 8:00am – 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Le H Luu/
Primary Examiner, Art Unit 2448